Title: From Thomas Jefferson to Joseph Marie Lequinio de Kerblay, 14 August 1802
From: Jefferson, Thomas
To: Kerblay, Joseph Marie Lequinio de


          
            Monticello Aug. 14. 1802.
          
          Th: Jefferson presents his thanks to M. Lequinio Kerblay for the book he has been so kind as to send him. his occupations rarely permit him to read any thing beyond the size of a pamphlet; but he will certainly avail himself of his first vacant moments to give a reading to a work from which he is certain of deriving amusement and information. he prays M. Lequinio to accept his salutations & assurances of his high consideration & respect.
        